Name: Commission Regulation (EC) No 1169/94 of 24 May 1994 on the adjustment of the entry price for table grapes originating in Cyprus
 Type: Regulation
 Subject Matter: international trade;  prices;  tariff policy;  Europe;  plant product
 Date Published: nan

 25. 5. 94 Official Journal of the European Communities No L 130/23 COMMISSION REGULATION (EC) No 1169/94 of 24 May 1994 on the adjustment of the entry price for table grapes originating in Cyprus Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3488/89 of 21 November 1989 laying down the method of deci ­ sion for certain provisions laid down for agricultural products in the framework of Mediterranean agree ­ ments ('), and in particular Article 2 thereof, Whereas, in accordance with the agreements concluded with various Mediterranean third countries, the Commis ­ sion may decide to adjust the entry price of certain fruit and vegetables originating in those countries taking account of the annual reviews of trade flows by product and country pursuant to Council Regulation (EEC) No 451 /89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries (2) ; Whereas an examination of the outlook for export flows of table grapes originating in Cyprus in the light of the overall trend on the Community market effectively results in the entry price for those products being adjusted ; Whereas the adjustment of the entry price must relate to the amount to be deducted for customs duties from the representative prices recorded in the Community for the calculation of the entry price for table grapes referred to in Article 24 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EC) No 3669/93 (4) ; whereas a reduction of five-sixths is likely to meet the desired objective ; whereas that reduction for the period 8 June to 4 August within the limit of given quantities pursuant to the Mediterranean agreements must only apply, however, from 21 July, the date of entry into force of the reference price for table grapes ; Whereas, in order to ensure that this system is effective, the trend in imports of such products must be moni ­ tored ; whereas, in this respect, quantities of table grapes imported within the 1994 tariff quota are to be the subject of statistical monitoring under the administration of the latter pursuant to Council Regulation (EC) No 298/94 (*) ; whereas quantities imported outside that quota and up to 10 500 tonnes should be made subject to Community surveillance ; HAS ADOPTED THIS REGULATION : Article 1 For the purposes of calculating the entry price referred to in Article 24 (3) of Regulation (EEC) No 1035/72 for table grapes originating in Cyprus and covered by CN codes 0806 10 15 ad 0806 10 19 (serial number 09 1407), the amount to be deducted for customs duties from the repre ­ sentative prices recorded shall be reduced by five-sixths during the period 21 July to 4 August 1994. That reduc ­ tion shall apply to up to 10 500 tonnes. Article 2 1 . Imports of table grapes originating in Cyprus outside the tariff quota of 10 100 tonnes fixed by Regula ­ tion (EC) No 298/94 and up to the maximum of 10 500 tonnes referred to in Article 1 shall be subject to Commu ­ nity surveillance. 2. As and when the products are presented to customs under cover of declarations of release for free circulation together with a movement certificate for the goods, they shall be charged against the quantities concerned. Goods may only be charged against that quantity if the goods movement certificate is presented before the date from which those preferential arrangements cease to apply. The extent to which a quantity is used up shall be deter ­ mined at Community level on the basis of imports charged against it under the conditions laid down in the preceding subparagraphs. Member States shall inform the Commission of imports effected, at the intervals and within the time limits indi ­ cated in paragraph 4. 3 . Once the quantities in question are attained, the Commission shall inform the Member States of the date from which those preferential arrangements cease to apply. 4. Member States shall forward to the Commission statements of quantities charged for periods of 10 days, to be forwarded within five days from the end of each 10-day period. Article 3 This Regulation shall enter into force on 8 June 1994. 0 OJ No L 340, 23. 11 . 1989, p. 2. (2) OJ No L 52, 24. 2. 1989, p. 7. (3) OJ No L 118 , 20. 5. 1972, p. 1 . (4) OJ No L 338 , 31 . 12. 1993, p. 26. O OJ No L 40, 11 . 2. 1994, p. 10. No L 130/24 Official Journal of the European Communities 25. 5. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1994. For the Commission Rene STEICHEN Member of the Commission